IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

EL PASO DIVISION
FRANCISCO CASTANEDA, §
Plaintiff, §
§
§ EP-19-CV-185-PRM
§
JAMES D. LUCAS, §
Defendant. §

MEMORANDUM OPINION AND ORDER

On this day, the Court considered Plaintiff Francisco Castaneda’s
[hereinafter “Plaintiff’] 42 U.S.C. § 1983 “Civil Rights Complaint”
(ECF No. 3) [hereinafter “Complaint”’], filed on July 23, 2019; the
“Report and Recommendation of Magistrate Judge” (ECF No. 5)
[hereinafter “Report and Recommendation”, entered on July 24, 2019;
and Plaintiff's “Motion to Object to; and Traverse Magistrate Judge’s
Proposed Findings” (ECF No. 15) [hereinafter “Objections”], filed on
September 4, 2019. For the reasons discussed below, the Court
concludes that it will overrule Plaintiffs Objections, accept the

Magistrate Judge’s Report and Recommendation, and dismiss Plaintiff's

Complaint.
I. PLAINTIFF’S COMPLAINT
Plaintiff alleges in his Complaint that his retained attorney,
Defendant James D. Lucas, failed to keep him informed of the status of
his state habeas application and, as a result, he missed the deadline for
filing a federal petition for a writ of habeas corpus pursuant to 28
U.S.C. § 2254. Compl. 4. Plaintiff asks the Court to order Defendant to
return a $12,000 retainer, fashion a remedy for his lost opportunity to
file a § 2254 petition, and enjoin Defendant from using the title
“attorney.” Id.
II. THE REPORT AND RECOMMENDATION
The Magistrate Judge to whom the Court referred this matter
- recommends that the Court dismiss Plaintiff's lawsuit, pursuant to the
screening provisions of 28 U.S.C. § 1915(e)(2)(B), because it is frivolous.
R. &. R. 1; See 28 U.S.C. § 636(b)(1)(B) (permitting a district court, on
its own motion, to refer a pending matter to a United States Magistrate
Judge for a report and recommendation). The Magistrate Judge

ace

explains that “[t]here is no [Sixth Amendment] constitutional right to

an attorney in state post-conviction proceedings.” Id. at 4 (citing
Coleman v. Thompson, 501 U.S. 722, 752 (1991)). Thus, “a petitioner
cannot claim constitutionally ineffective assistance of counsel in such
proceedings.” Jd. Furthermore, the Magistrate Judge notes that the
Antiterrorism and Effective Death Penalty Act “specifically provides
that ‘[t]he ineffectiveness or incompetence of counsel during Federal or
State collateral post-conviction proceedings shall not be a ground for
relief in a proceeding arising under section 2254.” Id. at 5-6 (citing 28
U.S.C. § 2254@)). Finally, the Magistrate Judge suggests that, “[t]o the
extent Plaintiffs allegations raise a claim of legal malpractice or a
breach of contract claim, the bases of such claims do not arise from the
United States Constitution or federal statutes or treaties, which would
provide the Court with federal question jurisdiction over the claims.”
Id. at 6 (citing 28 U.S.C. § 13831). Accordingly, the Magistrate Judge
recommends that the Court “decline to exercise supplemental
jurisdiction over Plaintiffs state law claims of legal malpractice and

breach of contract.” Id. at 7.
III. PLAINTIFF’S OBJECTIONS
Plaintiff expands on his Complaint and explains in his Objections
that he “was denied his right to present his State conviction for Federal
Habeas Corpus review . .. by Defendant’s negligent actions.” Objs. 2-3.
Thus, “his 6th U.S.C. Amendment right to the effective assistance of
counsel [was] abridged.” Id. at 5. Additionally, Plaintiff argues that
“due to defendant’s negligence, he .. . has suffered egregious harm and
injury.” Jd. at 6. Lastly, Plaintiff maintains that Defendant “as an
agent of the state judiciary, through his being an ‘officer’ to the court, . .
. allowed the balance between the State and Plaintiff to become ‘ONE
SIDED’, thereby causing a hurdle . . . before Plaintiff.” Jd. at 6.
IV. APPLICABLE LAW
A party who files timely written objections to a magistrate judge’s
report is entitled to a de novo determination as to those portions of the
report to which the party objects. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ.
P. 72(b)(3). However, the objections must specifically identify those
findings or recommendations which the party wishes the Court to

consider. 28 U.S.C.§ 636(b)(1)(C); Fed. R. Civ. P. 72(b)(2); W.D. Tex.
Local R. app. C Rule 4(b). Additionally, the Court need not consider
“frivolous, conclusive, or general objections.” Battle v. United States
Parole Comm'n, 834 F.2d 419, 421 (5th Cir. 1987) (quoting Nettles v.
Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982) (en banc)). As to the
other portions of the report, or if a party does not file written objections,
the Court applies a “clearly erroneous, abuse of discretion and contrary
to law” standard of review. United States v. Wilson, 864 F.2d 1219,
1221 (5th Cir. 1989). After completing its review, the Court may accept,
reject, or modify the report, in whole or in part. 28 U.S.C.
§ 636(b)(1)(C); Fed. R. Civ. P. 72(b).

V. ANALYSIS
“To state a claim under section 1983, a plaintiff must allege facts
tending to show (1) that he has been ‘deprived of a right secured by the
Constitution and the laws of the United States,’ and (2) that the
deprivation was caused by a person or persons acting ‘under color of
state law.” Bass v. Parkwood Hosp., 180 F.3d 234, 241 (5th Cir. 1999)
(quoting Flagg Bros. v. Brooks, 436 U.S. 149, 155 (1978)). However,

“[w]here a government official’s act causing injury to life, liberty, or
property is merely negligent, ‘no procedure for compensation is
constitutionally required.” Daniels v. Williams, 474 U.S. 327, 333
(1986) (quoting Parratt v. Taylor, 451 U.S. 527, 548 (1981), overruled by
Daniels, 474 U.S. 327). Furthermore, “private attorneys, even court-
appointed attorneys, are not official state actors, and generally are not
subject to suit under section 1983.” Mills v. Criminal Dist. Court No. 3,
837 F.2d 677, 679 (5th Cir. 1988). Only “private attorneys who have
conspired with state officials may be held liable under section 1983 even
though the state officials with whom they conspire are themselves
immune from suit.” Id.

Plaintiff expands on his claims in his Objections. He alleges that
his retained attorney’s actions were negligent, not intentional. Plaintiff
provides no evidence that his counsel conspired with state officials or
was somehow a state actor. Therefore, based on his expanded claims in
his Objections, Plaintiff is not entitled to compensation under § 1983.

Daniels, 474 U.S. at 333; Mills, 887 F.2d at 679.
VI. CONCLUSIONS AND ORDERS

Accordingly, the Court concludes that Plaintiff's federal law
claims are frivolous. Furthermore, the Court determines that it will not
exercise supplemental jurisdiction over Plaintiffs state law legal
malpractice and breach of contract claims.

After due consideration, having completed a de novo review, the
Court is of the opinion that the Magistrate Judge’s proposed findings of
fact and conclusions of law are legally sufficient, and that the Court
should accept his recommendations.

IT IS ORDERED that Plaintiff Francisco Castaneda’s objections
in his “Motion to Object to; and Traverse Magistrate Judge’s Proposed
Findings” (ECF No. 15) are OVERRULED.

IT IS FURTHER ORDERED that the “Report and
Recommendation of Magistrate Judge” (ECF No. 5) is ACCEPTED.

IT IS FURTHER ORDERED that Plaintiff Francisco
Castaneda’s federal law claims in his 42 U.S.C. §1983 “Civil Rights
Complaint” (ECF No. 3) are DISMISSED WITH PREJUDICE and

his state law claims are DISMISSED WITHOUT PREJUDICE.
IT IS FURTHER ORDERED that all pending motions are
DENIED.

IT IS FURTHER ORDERED that the dismissal of Plaintiff
Francisco Castaneda’s Complaint will count as a “STRIKE” pursuant to
28 U.S.C. § 1915(g).!_ The Clerk will therefore provide a copy of this
order to the Operations Department for the Western District of Texas.
The Court ADVISES Castaneda that should he accumulate three
strikes, he may be required to pay the full filing fee when filing
additional civil actions or appeals, unless he demonstrates that he is in

imminent danger of serious physical injury.

 

1 See 28 U.S.C. § 1915(g) (“In no event shall a prisoner bring a civil
action or appeal a judgment in a civil action or proceeding under this
section if the prisoner has, on 3 or more prior occasions, while
incarcerated or detained in any facility, brought an action or appeal in a
court of the United States that was dismissed on the grounds that it is
frivolous, malicious, or fails to state a claim upon which relief may be
granted, unless the prisoner is under imminent danger of serious
physical injury.”).
IT IS FINALLY ORDERED that the District Clerk shall
CLOSE this case.

SIGNED this 7 day of September 2019.

 

at

PHILIA R. MARTE
UNITEDSTATES DISTRICT JUDGE
